Walker, J.
The indictment charged the defendant with an aggravated assault. The jury found him guilty of a simple assault, and fined him fifty dollars. Had the indictment charged a simple assault, the jury could not have found him guilty of an aggravated assault. There is no principle of the law better settled than that an indictment which charges an offense of a higher grade includes the charge of all the inferior grades of the same offense.
The finding of the jury was correct, and so was the judgment of the court, and the same is affirmed.
Affirmed.